Exhibit 10.1 

 

 



SECOND AMENDED AND RESTATED DISTRIBUTION REINVESTMENT PLAN

Inland Residential Properties Trust, Inc. (the “Company”), as a service to its
stockholders, hereby offers participation in its second amended and restated
distribution reinvestment plan (the “Plan”). The Plan is designed to provide
participants with a simple, convenient and economical way to purchase shares of
the Company’s common stock, including shares of the Company’s Class A common
stock (the “Class A Shares”) and Class T common stock (the “Class T Shares”).
Stockholders who choose not to participate in the Plan will receive
distributions, in the form declared and paid by the Company.

Purchases of shares will be made directly from the Company and shall be made in
the same class as the shares on which the participant received the cash
distributions that are being reinvested through the Plan, i.e., distributions
paid on Class A Shares will be used to purchase additional Class A Shares and
distributions paid on Class T Shares will be used to purchase additional Class T
Shares.

To aid in your understanding of the question-and-answer statements set forth
below, you may find the following basic definitions useful:

“Shares registered in your name” means shares of the Company’s common stock for
which you are the owner of record. If you own shares of the Company’s common
stock but are not the owner of record for those shares, it is likely that the
shares you own are registered in the name of another (e.g., in the name of a
bank or trustee holding shares of common stock on your behalf) and are held for
you by the registered owner in an account in your name.

“Shares enrolled in the Plan” means shares registered in your name that you have
chosen to enroll in the Plan. Distributions on all shares enrolled in the Plan
are automatically reinvested in additional shares of the Company’s common stock.
You do not have to enroll all of your shares of common stock in the Plan.

The following question-and-answer statements define the Company’s Plan,
effective as of June 1, 2015.

1

 

 

Purpose

1.What is the purpose of the Plan?

The purpose of the Plan is to provide eligible stockholders (see Question 5)
with a simple and convenient way to invest cash distributions in additional
shares of the Company’s common stock. The Plan is intended to be used by you as
a vehicle for long-term investment in the Company’s common stock.

Maximum Ownership of Shares. To maintain the Company’s qualification as a REIT,
no more than 50% of its outstanding shares of common stock may be owned directly
or indirectly by five or fewer individuals at any time during July through
December of each year. To ensure that the Company meets this test, its charter
provides that no person may own more than 9.8% in value of its outstanding
stock, or 9.8% in value or in number (whichever is more restrictive) of each
class of its shares, without the prior approval of the Company’s board of
directors. Therefore, to the extent that any purchase of shares of common stock
under the Plan would cause you to own more than 9.8% in value of the Company’s
outstanding stock, or 9.8% in value or in number (whichever is more restrictive)
of each class of its shares, without the prior approval of the Company’s board
of directors, you may not reinvest your distributions to purchase additional
shares of common stock.

Investment Options

2.What investment options are available to participants in the Plan?

The Plan provides two options for purchasing additional shares of common stock:

Full Distribution Reinvestment Option. You may have cash distributions on all of
your shares of common stock automatically reinvested; or

Partial Distribution Reinvestment Option. You may reinvest cash distributions on
a percentage of the shares of common stock you own and continue to receive
distributions in the form declared and paid by the Company on the other shares
registered in your name. You can take advantage of this option by enrolling in
the Plan only that percentage of your shares for which you wish to reinvest
distributions.

2

 

 

Benefits and Disadvantages

3.What are the benefits and disadvantages of the Plan?

Benefits. Before deciding whether to participate, you should consider the
following benefits of the Plan:

·You may purchase additional shares of the Company’s common stock by
automatically reinvesting cash distributions on all, or less than all, of the
shares registered in your name. You will continue to receive distributions in
the form declared and paid by the Company for those shares of common stock that
you choose not to enroll in the Plan.

·No commissions, brokerage fees or service charges will be paid by you in
connection with purchases under the Plan resulting in a lower purchase price
than you would otherwise pay if you acquired shares in our primary offering. In
addition, no fees will be paid to Inland Real Estate Investment Corporation,
Inland Residential Business Manager & Advisor, Inc., our directors or any of
their affiliates in connection with purchases under the Plan.

·Your funds will be fully invested because the Plan permits fractions of shares
of common stock to be purchased for you and registered in your name.
Distributions on such fractions, as well as on whole shares, will be reinvested
in additional shares of common stock and registered in your name.

·Regular statements from the Administrator reflecting all current activity in
your account, including purchases, sales and latest balance, will simplify your
recordkeeping.

Disadvantages. Before deciding whether to participate, you should consider the
following disadvantages of the Plan:

·You will be treated for U.S. federal income tax purposes as receiving a
distribution equal to the fair market value of the shares of common stock
purchased for you as a result of the reinvestment of cash distributions. This
distribution will be taxable to the extent of the Company’s current and
accumulated earnings and profits (and to the extent the distribution exceeds
both the Company’s current and accumulated earnings and profits and the tax
basis in your shares of common stock). Accordingly, you may have a tax liability
without a corresponding distribution of cash with which to pay the liability
when it comes due.

·You may not know the actual number of shares of common stock purchased for you
as a result of the reinvestment of cash distributions until after the applicable
Distribution Payment Date, as defined in Question 16.

3

 

 

·You may incur brokerage commissions, fees and income taxes, as described in
Question 20.

·We may amend, suspend, modify or terminate the Plan at any time, without the
prior consent of participants in the Plan.

Administration

4.Who administers the Plan for participants?

DST Systems, Inc. (the “Administrator”) administers the Plan, keeps records,
sends statements of account to each participant, and performs other duties
related to the Plan. Shares purchased under the Plan will be registered in your
name.

The Company, in conjunction with the Administrator, may adopt rules and
regulations to facilitate the administration of the Plan. The Company reserves
the right to interpret the provisions of the Plan, and any rules and regulations
adopted in accordance therewith, in its sole discretion. The determination of
any matter with respect to the Plan made by the Company in good faith shall be
final and conclusive and binding on the Administrator and all participants in
the Plan. The Administrator currently acts as distribution disbursing and
transfer agent and registrar for the Company’s common stock and may have other
business relationships with the Company from time to time.

For answers to questions regarding the Plan and to request Plan forms, please
contact the Company at (800) 826-8228.

Eligibility and Enrollment

5.Who is eligible to participate?

If you are a stockholder in the Company and have shares registered in your name,
you are eligible to participate in the Plan. If your shares of common stock are
registered in a name other than your own (e.g., in the name of a bank or trustee
holding shares of common stock on your behalf) and you want to participate in
the Plan, you should consult directly with the entity holding your shares to
determine if they can enroll in the Plan. You will not be eligible to
participate in the Plan, however, if you reside in a jurisdiction in which it is
unlawful, or where it is unduly burdensome, for the Company or the Administrator
to let you participate.

The Company reserves the right to reject the enrollment of any participant who
has abused the Plan through excessive sales, terminations and enrollments, or
otherwise (see Questions 1 and 26).

4

 

 

6.When may an eligible person join the Plan?

If you are eligible to participate as described in Question 5 and have been
furnished a copy of the Company’s prospectus, you may join the Plan at any time.
Your enrollment will become effective as described below in Question 12.

7.What happens if a participant’s financial condition changes after enrollment?

You must notify the Administrator in the event that, at any time during your
participation in the Plan, there is any material change in your financial
condition, as compared to information previously provided to your broker or
financial advisors, or inaccuracy of any representation under the subscription
agreement for your initial purchase of securities, including specifically with
respect to the concentration limits applicable to residents of certain states. A
“material change” also includes any anticipated or actual material decrease in
your net worth or annual gross income, or any other material change in
circumstances that may be likely to cause you to fail to meet the minimum income
and net worth standards or the concentration limits set forth in the Company’s
prospectus for your initial purchase of shares or cause your broker or financial
advisor to determine that an investment in shares of the Company’s common stock
is no longer suitable and appropriate for you.

8.How does an eligible person join the Plan?

You may join the Plan by completing the appropriate section of the subscription
agreement or submitting a distribution election form. In the event you wish to
enroll shares of common stock that are registered in more than one name (i.e.,
joint tenants, trustees, etc.), all registered stockholders must sign the
subscription agreement.

You should send any original subscription agreement to the address indicated on
your subscription agreement. You should send any distribution election forms to
the address set forth on the form.

9.Is partial participation possible under the Plan?

Yes. You may elect to enroll in the Plan all, or less than all, of the shares
registered in your name.

10.For what reinvestment options does the Election Form provide?

By joining the Plan, you authorize the Administrator to invest in accordance
with the Plan all cash distributions paid on your shares then or subsequently
enrolled in the Plan. The Plan also provides for the partial enrollment in the
Plan of your shares of common stock. If you do not wish all of the shares of
common stock held in your name to be enrolled in the Plan, you may designate the
percentage of shares of common stock you do wish enrolled.

5

 

 

11.How may a participant change options under the Plan?

As a participant, you may change your reinvestment options at any time by
requesting a distribution election form and returning it to the Administrator at
the address set forth on the form. Any change in reinvestment option must be
received by the Administrator not later than five days prior to the next
Distribution Payment Date in order to make a change with respect to that
distribution payment (see also Questions 12, 14 and 16).

12.When does enrollment in the Plan become effective?

Your signed subscription agreement will be processed as quickly as practicable
after its receipt by the Administrator. Reinvestment of cash distributions on
your shares enrolled in the Plan will take place as follows:

·If your signed subscription agreement is received by the Administrator prior to
or on a record date, reinvestment of distributions on your enrolled shares of
common stock will begin with the Distribution Payment Date for that record date.

For a discussion of record dates and Distribution Payment Dates, see Questions
14 and 16.

Costs

13.Are there any costs to participants in the Plan?

All costs to administer the Plan are paid by the Company, except that you may
incur brokerage commissions, fees and income taxes as a result of your
participation in the Plan (see Question 20). Distribution and stockholder
servicing fees will not be paid on Class T Shares purchased under the Plan.

Purchases

14.When are the record dates and Distribution Payment Dates for the Company’s
distributions?

You should not assume that the Company will pay distributions or pay them in any
particular amount or on any particular date. The Company’s board of directors
will establish Distribution Payment Dates and corresponding record dates.

The Company currently has no plans to declare any special or extraordinary
distributions. However, should any such special distribution be declared, the
amount due on shares enrolled in the Plan will be paid to your account under the
Plan and invested in accordance with the Plan, subject to your right to withdraw
at any time.

6

 

 

15.What is the source of shares purchased under the Plan?

The sole source of shares purchased under the Plan is newly issued shares of
common stock purchased directly from the Company.

16.When will shares be purchased under the Plan?

Cash distributions reinvested under the Plan will be applied to the purchase of
shares of common stock on the dates that cash distributions are paid on the
Company’s common stock (each, a “Distribution Payment Date”). Shares generally
will be purchased for you and registered in your name on the Distribution
Payment Date.

17.What will be the price of the shares purchased under the Plan?

The price per share for the Class A Shares purchased for holders of Class A
Shares under the Plan on any Distribution Payment Date will be equal to $23.75
per Class A Share until the earlier of:

·the change of the public offering price in a public “reasonable best efforts”
offering of the Company’s Class A Shares from $25.00 per Class A Share, if there
is a change; and

·termination of any “reasonable best efforts” public offering of the Company’s
Class A Shares, unless followed by a subsequent “reasonable best efforts” public
offering of Class A Shares.

After the earlier of (1) the change of the public offering price in a public
“reasonable best efforts” offering of the Company’s Class A Shares from $25.00
per Class A Share, if there is a change, and (2) termination of all “reasonable
best efforts” public offerings of the Company’s Class A Shares, the price per
Class A Share purchased for you under the Plan on any Distribution Payment Date
will be equal to one of the following: (i) until such time as the Company
reports an estimated value of its Class A Shares, 95% of the last price at which
Class A Shares were offered by the Company in a “reasonable best efforts” public
offering of its shares; (ii) once reported, the estimated value of a Class A
Share; or (iii) assuming that the Plan has not been terminated or suspended in
connection with a listing, if a listing occurs, the average daily open and close
sales price per Class A Share, as reported by the national securities exchange
or inter-dealer quotation system, whichever is applicable, on any Distribution
Payment Date.

The price per share for Class T Shares purchased for holders of Class T Shares
under the Plan on any Distribution Payment Date will be equal to $22.81 per
Class T Share until the earlier of:

·the change of the public offering price in a public “reasonable best efforts”
offering of the Company’s Class T Shares from $23.95 per Class T Share, if there
is a change; and

7

 

 

·termination of any “reasonable best efforts” public offering of the Company’s
Class T Shares, unless followed by a subsequent “reasonable best efforts” public
offering of Class T Shares.

After the earlier of (1) the change of the public offering price in a public
“reasonable best efforts” offering of the Company’s Class T Shares from $23.95
per Class T Share, if there is a change, and (2) termination of all “reasonable
best efforts” public offerings of the Company’s Class T Shares, the price per
Class T Share purchased for you under the Plan on any Distribution Payment Date
will be equal to the “market price” of a Class T Share. For these purposes,
“market price” means, prior to a liquidity event, the last price at which Class
T Shares were offered by the Company in a “reasonable best efforts” public
offering less selling commissions and dealer manager fees or, once reported, the
estimated value of a Class T Share. Assuming that the Plan has not been
terminated or suspended in connection with a liquidity event, if a liquidity
event occurs, or upon another conversion event described in the Company’s
charter, the Class T Shares will convert into Class A Shares, and the price per
Class A Share purchased for you under the Plan will be determined in the manner
described above for Plan participants who are holders of Class A Shares.

18.How many shares will be purchased for participants?

The number of shares of common stock purchased for you depends on the aggregate
amount of your cash distributions and the purchase price per share, determined
in accordance with Question 17. A number of shares of common stock, including
fractions computed to three decimal places, equal to the aggregate amount of
your cash distributions on any particular Distribution Payment Date, less taxes
on distributions (if applicable, see Question 20 and Question 21), divided by
the applicable purchase price per share, will be purchased for you and
registered in your name. The Administrator and the Company will not accept
orders to purchase a specific number of shares or to purchase on days other than
the applicable Distribution Payment Date. The Company will not purchase shares
of common stock for you under the Plan to the extent that the purchase would
cause you to own more than 9.8% in value of its outstanding stock, or 9.8% in
value or in number (whichever is more restrictive) of each class of its shares,
unless those limitations are waived by the Company’s board of directors.

19.Will shares purchased through the Plan earn distributions?

Yes. All shares purchased through the Plan, including fractional shares, will be
entitled to any cash distributions when and as declared by the Company. Only
shares of common stock held as of a record date for a given distribution are
entitled to that distribution.

8

 

 

Taxes

20.What are the U.S. federal income tax consequences of participation in the
Plan?

The Company believes the following to be an accurate summary of the U.S. federal
income tax consequences for Plan participants as of the effective date of this
Plan. You are urged to consult with your own tax advisor to determine the
particular tax consequences that may result from your participation in the Plan
and the subsequent disposition by you of shares of common stock purchased
pursuant to the Plan.

(1)             Cash distributions reinvested under the Plan are, in effect,
treated for U.S. federal income tax purposes as having been received in cash on
the Distribution Payment Date even though they are used to purchase additional
shares of common stock. You will be treated for U.S. federal income tax purposes
as having received, on the Distribution Payment Date, a distribution equal to
the sum of (a) the fair market value of any common stock purchased under the
Plan (including common stock purchased through reinvestment of dividends on
shares held in your account), and (b) any cash distributions actually received
by you with respect to your shares of common stock not included in the Plan, and
such distribution (provided it is not designated as a capital gain dividend or
qualified dividend income) will constitute a taxable dividend to the extent of
the Company’s current and accumulated earnings and profits (as determined for
U.S. federal income tax purposes) allocable to the distribution.  Distributions
in excess of the Company’s current and accumulated earnings and profits first
will constitute a tax-deferred return of capital that reduces the tax basis in
your shares, but not below zero, and then capital gain to the extent the excess
distribution exceeds the tax basis in your shares.

(2)             The tax basis per share of common stock purchased under the Plan
is the fair market value of the share on the Distribution Payment Date on which
the share was purchased for you and registered in your name.

(3)             The holding period for shares of common stock acquired with
reinvested distributions generally will begin on the day following the
Distribution Payment Date on which the shares were purchased for you and
registered in your name (see Question 16).

(4)             A gain or loss may be recognized upon your disposition of common
stock purchased through the Plan. The amount of gain or loss recognized will be
the difference between the cash and fair market value of property received for
the whole or fractional shares of common stock and your tax basis in the whole
or fractional shares of common stock. Generally, any gain or loss recognized on
the disposition of common stock acquired under the Plan will be treated for U.S.
federal income tax purposes as a capital gain or loss.

9

 

 

21.How are U.S. federal income tax withholding provisions applied to
participants in the Plan?

If you fail to furnish a valid taxpayer identification number to the
Administrator and fail to certify that you are not subject to backup
withholding, then the Administrator is required by law under the backup
withholding rules to withhold taxes from the amount of distributions and the
proceeds from any sale of your shares. Under certain other circumstances, you
also may be subject to backup withholding. The withheld amount will be deducted
from the amount of distributions and the remaining amount of distributions
reinvested. In the case of a sale, the withheld amount will be deducted from the
sale proceeds and the remaining amount will be sent to you.

If you are a non-U.S. stockholder you must provide the required U.S. federal
income tax certifications to establish your status as a non-U.S. stockholder in
order for backup withholding not to apply to you. You also must provide the
required certifications if you wish to claim the benefit of exemptions from U.S.
federal income tax withholding or reduced withholding rates under a treaty or
convention entered into between the United States and your country of residence.
If you are a non-U.S. stockholder participating in the Plan whose dividends are
subject to U.S. federal income tax withholding, the appropriate amount will be
withheld and the balance will be applied to purchase shares of common stock,
which will be registered in your name.

Reports to Participants

22.What kinds of reports will be sent to participants in the Plan?

As soon as practicable after each Distribution Payment Date, a summary statement
of your account will be mailed to you by the Administrator. These statements are
your continuing record of current activity including the cost of your purchases
and proceeds from your sales in the Plan. In addition, you will be sent copies
of other communications sent to holders of the Company’s common stock, including
the Company’s annual report, the notice of annual meeting, proxy statement, and
the information you will need for reporting your distribution income for U.S.
federal income tax purposes. If, after receiving and reviewing this information,
you no longer wish to participate in the Plan, you may withdraw from the Plan in
accordance with the terms set forth in Questions 24 and 25 below.

All notices, statements and reports from the Administrator and Company to you
will be addressed to your latest address of record with the Administrator.
Therefore, you must promptly notify the Administrator of any change of address.
To be effective with respect to mailings of distribution checks, address changes
must be received by the Administrator five business days prior to the next
Distribution Payment Date.

10

 

 

Certificates for Shares

23.Will certificates be issued for shares purchased?

No. Shares of the Company’s common stock purchased through the Plan will be
issued in book entry form only. This means that we will not issue actual share
certificates to you or any holders of the Company’s common stock. The use of
book entry only registration protects you against loss, theft or destruction of
stock certificates and reduces costs. Shares of common stock purchased through
the Plan will be registered in your name. The number of shares of common stock
registered in your name will be shown on your statement of your account.

Termination of Participation

24.When may a participant terminate participation in the Plan?

You may request termination of your participation in the Plan at any time. Any
distributions earned subsequent to the effective date of your termination will
be paid to you in cash unless you re-enroll in the Plan.

25.How does a participant terminate participation in the Plan?

To terminate your participation in the Plan, you must notify the Administrator
that you wish to do so. An election form should be sent to the address set forth
on the election form.

26.May an individual’s participation be terminated by the Company or the
Administrator?

The Company reserves the right to terminate the participation of any participant
who, in the Company’s sole discretion, is abusing the Plan or causing undue
expense. The Company also reserves the right to suspend or terminate the Plan
with respect to participants in one or more jurisdictions.

27.What happens when a participant’s share repurchase request is dishonored or
partially dishonored by the Company?

If you make a share repurchase request that is dishonored or partially
dishonored by the Company, your participation in the Plan will automatically be
terminated as of the date that the request is dishonored. Any distributions
earned subsequent to the effective date of your termination will be paid to you
in cash unless you re-enroll in the Plan.

Sales of Shares

28.What happens when a participant sells or transfers all of his or her shares?

If you sell or transfer all the shares registered in your name, your
participation in the Plan will automatically terminate. Any distributions
received after your disposition of the shares (for example, if the shares of
common stock are disposed after the record date and before the Distribution
Payment Date), will be paid in cash.


11

 



29.What happens when a participant sells or transfers some but not all of his or
her shares?

If you have elected the “Full Distribution Reinvestment” option described in
Question 2, and you transfer or sell a portion of the shares registered in your
name, then the Administrator will continue to reinvest the distributions on all
remaining shares registered in your name.

If you have elected the “Partial Distribution Reinvestment” option described at
Question 2 by enrolling in the Plan only a percentage of the shares you own, and
you transfer or sell a portion of the shares registered in your name, then the
Administrator will continue to reinvest the distributions on the remaining
shares registered in your name up to the number of shares originally enrolled in
the Plan. For example, if you requested the Company to enroll in the Plan 50% of
the 100 shares registered in your name, and then you transferred or sold 20
shares, the Company would continue to reinvest the distributions on 40 shares.
If instead, you transferred or sold 80 shares, the Company would continue to
reinvest the distributions on 10 shares.

Other Information

30.What are the responsibilities of the Administrator and the Company under the
Plan?

Subject to the limitations contained in the Company’s charter, the Administrator
and the Company will not be liable under the Plan for any act done in good faith
or for any good faith omission to act, including, without limitation, any claim
of liability arising with respect to the prices or times at which shares are
purchased for you or any change in the market value of the Company’s common
stock.

You should not assume that the Company will pay distributions or pay them in any
particular amount or on any particular date.

You should recognize that neither the Administrator nor the Company can assure
you of a profit or protect you against a loss on the shares of common stock
purchased by you under the Plan.

31.May the Plan be changed or discontinued?

Notwithstanding any other provisions of the Plan, the Company reserves the right
to amend, modify, suspend or terminate the Plan at any time, in whole or in
part, or in respect to participants in one or more jurisdictions, without the
prior consent of participants in the Plan. In the event that the Company amends,
suspends or terminates the Plan, however, the Company will mail participants
notice of the change at least ten calendar days prior to the change, and the
Company will disclose the change in a report filed with the SEC on either Form
8-K, Form 10-Q or Form 10-K, as appropriate.

 

12